DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Kwak (US2016/0110935) and here in after will be referred as Kwak. 

Regarding Claim 1, Kwak teaches a vehicle, comprising: a controller coupled to a communication unit ( Para [0031-0032] : “In the preferred embodiment of the invention, the vehicle OBD unit (107) is installed inside a commercial vehicle (109). Such as a truck, a van, a taxi, or another com mercial fleet vehicle. The vehicle OBD unit (107) is also typically connected to an engine control unit and other vehicular control chipsets to record, diagnose, and generate a variety of engine, vehicle dynamics, and fuel consumption data as a real-time data stream.”),
 and configured to, in response to a trip signal: generate a driver notification to adjust one or more vehicle performance parameters, according to peer match, trip similarity, and recommendation signals received from and generated by a remote fleet server, responsive to instantaneous vehicle operating conditions communicated to the server ( At least See Para [0008] : “In one embodiment of the invention, a fuel savings scoring system with a remote real-time vehicle on-board diagnostics monitoring is disclosed. This fuel savings scoring system comprises: a vehicle on-board diagnostics unit connected to an engine control unit or a vehicular control chipset of a vehicle to record, diagnose, and generate engine, vehicle dynamics, and fuel consumption data as a real-time data stream; a commercial vehicle fuel consumption analytics module that receives the real-time data stream from the vehicle on-board diagnostics unit, while also receiving best empirical mileage data achieved by the vehicle itself or a peer vehicle of same model and make from a commercial fleet fuel consumption database associated with a commercial vehicle fleet company; a fuel Savings score analytics unit in the commercial vehicle fuel consumption analytics module, wherein the fuel savings score analytics unit calculates a driving score by dividing a current fuel mileage of the vehicle by a best empirical mileage number achieved by the vehicle itself or by the peer vehicle of same model and make, and then multiplying by 100; the commercial fleet fuel consumption database that accumulates, stores, and categorizes fuel consumption records downloaded from the vehicle and a plurality of peer vehicles of same model and make; and a computer server or another electronic device with a CPU and a memory unit that executes the fuel savings score analytics unit and the commercial fleet fuel consumption database to calculate and dis play the driving score on a display panel in the vehicle or in a remote monitoring station unit” and See also Para [0024], [0044], [0048] and [0051]);

 and such that the adjusted parameters reduce one or more of fuel and battery consumption ( Para [0048] : “Therefore, by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel consumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle”).  

Similarly Claim 11 and 16 are rejected.  

Regarding Claim 5, Kwak teaches the vehicle according to claim 1. 
Kwak also teaches  comprising: the controller further configured to: generate the driver notification, according to the recommendation signal that includes one or more recommendations to adjust one or more of speed, acceleration, and braking vehicle performance parameters, and communicate the generated driver notification to at least one of a vehicle display and a mobile device display ( Para [0048] : “In some instances, the driver may have some discretionary control over the traffic and environmental conditions. For example, the driver can choose a less congested route, avoid rush hours if possible, and also avoid winding and mountainous road if there is a compelling alternate route in order to maximize fuel efficiency. The level of driver control for fuel efficiency is even more significant in case of the driver habits. The driver has a direct control of speed, acceleration, braking, and idling, all of which contribute to inefficient or efficient fuel usage for the commercial vehicle. Therefore, by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle.”).


Regarding Claim 9, Kwak teaches the vehicle according to claim 1. Kwak also teaches  comprising: the controller further configured to generate the instantaneous vehicle operating conditions to include vehicle data having make and model information (See atleast Abstract : “ The fuel Savings scoring system can derive a novel fuel efficiency comparison metric called “driving score.” Preferably, the driving score represents a commercial vehicle driver's fuel efficiency driving performance relative to those of peer commercial drivers in a commercial vehicle fleet organization. The driving score takes account of a current real-time mileage achieved by a particular vehicle as well as the best empirical mileage achieved by the same make and model to the particular vehicle in the commercial vehicle fleet organization.”).  

and trip data having estimate length, frequency, and time ( para [0019] : “In one example, a vehicle's onboard computer outputs many data parameters in real-time, Such as vehicle diagnostic information (e.g. engine tempera ture, oil level, OBD codes, and etc.), speed information, engine rotation-per-minute (RPM) information, fuel levels, and miles driven relative to time. These data parameters can be part of the vehicle-related data collected and analyzed by a vehicle-side commercial vehicle fuel consumption analytics module and/or a server-side commercial vehicle fuel con Sumption analytics module.”);

 the peer match signal generated according to the vehicle data; the similarity signal generated according to the trip data (Para [0024] “Moreover, for the purpose of describing the invention, a term “driving score' is defined as a numerical indicator of a driver's current fuel efficiency driving performance relative to an empirically-best fuel efficiency driving performance achieved previously by the driver or by a peer driver in a same commercial vehicle fleet organization. In a preferred embodiment of the invention, the driving score is calculated by a current mileage (i.e. fuel efficiency) by a particular vehicle divided by the best empirical mileage achieved by the same type and model of the particular vehicle in a commercial fleet, which is then multiplied by 100. A higher driving score generally indicates more fuel efficient driving than a lower driving score. Preferably, the best empirical mileage achieved by the same type and model of the particular vehicle in the commercial fleet is specific to an identical route and a similar traffic condition experienced by the particular vehicle, so that the driving score is a fair and accurate numerical indicator of the driver's current fuel efficiency driving performance, compared to the best of the peer drivers who have driven the same route under the similar traffic condition.”);

and the recommendation signal generated by the remote fleet server according to the peer match and similarity signals (Preferably, the best empirical mileage achieved by the same type and model of the particular vehicle in the commercial fleet is specific to an identical route and a similar traffic condition experienced by the particular vehicle, so that the driving score is a fair and accurate numerical indicator of the driver's current fuel efficiency driving performance, compared to the best of the peer drivers who have driven the same route under the similar traffic condition.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 8, 12, 13,  15, 17, 18, and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Sato et al. (US2009/0048770) and herein after will be referred as Sato. 

Regarding Claim 2, Kwak teaches the vehicle according to claim 1. Kwak also teaches comprising: the recommendation signal including at least one of a fuel and a battery consumption estimate ( Para [0032] “The vehicle OBD unit (107) is also typically connected to an engine control unit and other vehicular control chipsets to record, diagnose, and generate a variety of engine, vehicle dynamics, and fuel consumption data as a real-time data stream.”……Para [0042] : “if a vehicle currently being analyzed by a commercial vehicle fuel consumption analytics module (i.e. vehicle-side, server-side, or both) and a remote monitor ing station unit has a real-time fuel mileage of 14 MPG, while the best empirical mileage achieved by a vehicle of the same make and model in the commercial fleet is 20 MPG, then the driving score for the vehicle currently being analyzed is 70 out of 100 (i.e. 14 divided by 20 multiplied by 100). In this example, the best achievable driving score is 100 based on the best empirical mileage achieved by a vehicle of the same make and model in the commercial fleet, and a particular driving score indicates (e.g. 70 out of 100) how close a driver's”); 

Sato teaches the controller further configured to, in response to detecting the one or more adjusted vehicle performance parameters: generate and store as an element of at least one of the operating conditions and vehicle performance parameters, one or more estimate errors that are respective differences between the estimates and actual fuel and battery consumption (Para [0048] : an error between the real fuel consumption and estimated fuel consumption based on a specified data analysis is provided , ……Para [0049] where a controller 33 receives the parameters (engine revolution number Nsft at the time of shift-up, accelerator opening degree Okat the time of revving and engine revolution number change rate NV), which change depending on the driving method of a vehicle driver and the real fuel consumption data by means of the receiving unit 32 so as to obtain an estimated fuel consumption inherent of the vehicle driver…..Para [0040] where a fuel consumption  estimation model 21 is created using K-nearest neighbor K-NK analysis based on the extracted parameters and recorded real fuel consumption, this estimation model 21 is loaded on the control unit 11.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Sato to provide generating and recording an estimate error that is the difference between the estimate and the actual fuel consumption  as taught by Sato , inroder to provide increased capabilities for accurately measuring  driving and vehicle performance parameters. 

Similarly Claim 12 and 17 are rejected.  

Regarding Claim 3, Kwak in view of Sato teaches the vehicle according to claim 2. Kwak also teaches  the controller further configured to, at communication unit to the server ( Para [0032] “ The vehicle OBD unit (107) is also typically connected to an engine control unit and other vehicular control chipsets to record, diagnose, and generate a variety of engine, vehicle dynamics, and fuel consumption data as a real-time data stream. This real-time data stream from the vehicle OBD unit (107) can be transmitted locally inside the commercial vehicle (109) to the vehicle-side commercial vehicle fuel consumption analytics module (101), which in turn analyzes the real-time data stream to calculate one or more metrics for a driver's current fuel efficiency driving performance. At least one of the metrics calculated for the driver's current fuel efficiency driving performance …...Para [0048] the driver may have some discretionary control over the traffic and environmental conditions. For example, the driver can choose a less congested route, avoid rush hours if possible, and also avoid winding and mountainous road if there is a compelling alternate route in order to maximize fuel efficiency. The level of driver control for fuel efficiency is even more significant in case of the driver habits. The driver has a direct control of speed, acceleration, braking, and idling, all of which contribute to inefficient or efficient fuel usage for the commercial vehicle. Therefore, by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle.”)

Sato teaches the controller further configured to, at discrete time intervals: adjust the driver notification (Para [0037] : Fuel consumption (fuel consumption inherent of a vehicle driver based on the inputted parameters) estimated by the fuel consumption estimation model 21 is sent to a printing unit 12 at a predetermined timing and outputted to paper. In the meantime, this output timing is permitted to be set up appropriately corresponding to a necessity, for example, when a vehicle driver requires or when the vehicle engine is stopped. This display may be made through a display unit installed on a vehicle instead of the printing unit 12.), wherein an operating condition includes the estimate errors ( Para [0021] and [0048] the error between the real fuel consumption and the estimated fuel consumption is provided and the factors which affect the fuel consumption of vehicle can be largely classified into road condition, vehicle driver's driving operation (driving method), vehicle condition and environment.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Sato to provide the controller being further configured to at discrete time intervals readjust the driver notification, wherein an operating condition includes the estimate errors as taught by Sato, in order to provide increased capabilities for accurately measuring driving and vehicle performance parameters. 

Similarly Claim 13 and 18 are rejected.  

Regarding Claim 8,  Kwak teaches the vehicle according to claim 1.  Kwak teaches the recommendation signal including at least one of a fuel and a battery consumption estimate ( Para [0051] : “The fuel savings score analytics unit (501) also includes a vehicle location and route information manage ment module (505). The vehicle location and route informa tion management module (505) is capable of tracking, cat egorizing, and storing vehicle location and route information, which may be retrieved from a GPS receiver unit or another location tracking unit. Preferably, the vehicle location and route information are combined, time-stamped, and/or time synchronized with the OBD data stream coming from a vehicle OBD unit. Furthermore, as shown in FIG. 5, the fuel savings score analytics unit (501) also includes an empirical “best mileage' management module (507) for a same model and make of the vehicle. In one example, a commercial fleet fuel consumption database stores and maintains fuel con Sumption information, vehicle efficiency information, and driving scores for a plurality of vehicles registered with a commercial vehicle fleet organization. The empirical “best mileage' management module (507) is able to request and retrieve at least a portion of these information from the com mercial fleet fuel consumption database to extract and iden tify an appropriate “best empirical mileage' number for calculating a driving score for a particular vehicle.”); and 

Sato teaches the controller further configured to, at discrete time intervals: in response to detecting the one or more adjusted vehicle performance parameters: generate and store as an element of at least one of the operating conditions and vehicle performance parameters, one or more estimate errors that are respective differences between the estimates and actual fuel and battery consumption, readjust the driver notification, according to an updated recommendation signal, received by the communication unit from the remote fleet server, having at least one of an updated fuel and battery consumption estimate, and responsive to a new real-time operating condition including the estimate errors, generated by the controller and communicated to the remote fleet server ( Para [0037]: “Fuel consumption (fuel consumption inherent of a vehicle driver based on the inputted parameters) estimated by the fuel consumption estimation model 21 is sent to a printing unit 12 at a predetermined timing and outputted to paper. In the meantime, this output timing is permitted to be set up appropriately corresponding to a necessity, for example, when a vehicle driver requires or when the vehicle engine is stopped. This display may be made through a display unit installed on a vehicle instead of the printing unit 12.” And Para [0048] : “Although according to the above-described embodiment, the K-NN analysis is used as a fuel consumption estimation model, the method which can be applied to the present invention is not restricted to this method. Uses of Support Vector Machine, Radial Basis Function Network, Neutral Network, Decision Tree and the like are included in the tech nical scope of the present invention. As for error between the real fuel consumption and estimated fuel consumption of each method, among experiments conducted by this inventor, that based on data analysis using the K-NN analysis had the least error as shown in FIGS. 6, 7.” And Para [0021] : “First, factors which affect the fuel consumption of vehicle will be described with reference to FIG.1. The factors which affect the fuel consumption of vehicle can be largely classified into road condition, vehicle driver's driving opera tion (driving method), vehicle condition and environment.”)  

Similarly Claim 15 and 20 are rejected.  

Claims 4, 6, 7, 14 and 19  are  rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Periwal (US2010/0045451) and herein after will be referred as Periwal. 

Regarding Claim 4, Kwak teaches the vehicle according to claim 1.  

Kwak teaches the controller further configured to: generate the driver notification, according to the recommendation signal that includes one or more recommendations to adjust at least one of speed, braking, and acceleration vehicle performance parameters, and communicate the generated driver notification to the mobile device (Para [0048] by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle…..Para [0024] driving score' is defined as a numerical indicator of a driver's current fuel efficiency driving performance relative to an empirically-best fuel efficiency driving performance achieved previously by the driver or by a peer driver in a same commercial vehicle fleet organization.).  

Periwal teaches  the communication unit configured to communicate with the remote fleet server, by an authenticated connection to a mobile device located proximate to a cabin of the vehicle ( Para [0086] : The Speed Limit Indicator may be built-in to the GPS Device, the Speed Alerter, the Speed Detector, the vehicle itself, another device in close proximity to the driver (Such as a mobile phone, car Stereo system, or steering wheel), or may constitute a separate device in and of itself……Para [0016] Another object of the invention is to automatically log and report to an outside agency or company via a remote data connection a driver's behavior relative to speeds and speed limits. There are a number of scenarios where this may prove useful: for example, a driver may be provided with a benefit or preference relative to his or her interactions with outside entities Such as law enforcement and government organizations and/or insurance companies…..Para [0098] A Driver Identification (DID) System 207 identifies the driver. The DID may be optionally provided in addition to any other components and/or functionalities of the SPIRAL System.) .


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Periwal to provide the communication unit being configured to communicate with the remote fleet server by an authenticated connection to a mobile device located proximate to a cabin of the vehicle as taught by Periwal in order to provide increased capabilities for securely communicating driving and vehicle performance information.

Regarding Claim 6, Kwak teaches the vehicle according to claim 1, comprising: 

Kwak teaches the controller further configured to: generate the driver notification, according to the recommendation signal that includes one or more recommendations to adjust at least one of braking, speed, and acceleration vehicle performance parameters, and at least one of an actual and estimated fuel and battery consumption, and communicate the generated driver notification to at least one of a vehicle display and the mobile device  (Para [0048] by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle…..Para [0024] driving score' is defined as a numerical indicator of a driver's current fuel efficiency driving performance relative to an empirically-best fuel efficiency driving performance achieved previously by the driver or by a peer driver in a same commercial vehicle fleet organization.).  .  

Periwal teaches the communication unit configured to communicate with the remote fleet server, by an authenticated connection to a mobile device located proximate to a cabin of the vehicle ( Para [0086] : The Speed Limit Indicator may be built-in to the GPS Device, the Speed Alerter, the Speed Detector, the vehicle itself, another device in close proximity to the driver (Such as a mobile phone, car Stereo system, or steering wheel), or may constitute a separate device in and of itself……Para [0016] Another object of the invention is to automatically log and report to an outside agency or company via a remote data connection a driver's behavior relative to speeds and speed limits. There are a number of scenarios where this may prove useful: for example, a driver may be provided with a benefit or preference relative to his or her interactions with outside entities Such as law enforcement and government organizations and/or insurance companies…..Para [0098] A Driver Identification (DID) System 207 identifies the driver. The DID may be optionally provided in addition to any other components and/or functionalities of the SPIRAL System.)

Similarly Claim 14 and 19 are rejected.  

Regarding Claim 7, Kwak teaches the vehicle according to claim 1. Kwak also teaches comprising  the controller further configured to: generate the driver notification, according to the recommendation signal that includes one or more recommendations to adjust one or more of braking, speed, and acceleration vehicle performance parameters, and communicate the generated driver notification to at least one of a vehicle display and the mobile device ((Para [0048] by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle…..Para [0024] driving score' is defined as a numerical indicator of a driver's current fuel efficiency driving performance relative to an empirically-best fuel efficiency driving performance achieved previously by the driver or by a peer driver in a same commercial vehicle fleet organization.).    
Periwal teaches the communication unit configured to communicate with the remote fleet server, by an authenticated connection to a mobile device located proximate to a cabin of the vehicle ( Para [0086] : The Speed Limit Indicator may be built-in to the GPS Device, the Speed Alerter, the Speed Detector, the vehicle itself, another device in close proximity to the driver (Such as a mobile phone, car Stereo system, or steering wheel), or may constitute a separate device in and of itself……Para [0016] Another object of the invention is to automatically log and report to an outside agency or company via a remote data connection a driver's behavior relative to speeds and speed limits. There are a number of scenarios where this may prove useful: for example, a driver may be provided with a benefit or preference relative to his or her interactions with outside entities Such as law enforcement and government organizations and/or insurance companies…..Para [0098] A Driver Identification (DID) System 207 identifies the driver. The DID may be optionally provided in addition to any other components and/or functionalities of the SPIRAL System.). 


Claims 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Glugla et al. (US20140123963) in further view of Mentele (US20160025027) and in further view of Hess et al. (US5315228) and herein after will be referred as Glugla, Mentele and Hess. 

Regarding Claim 10, Kwak teaches the vehicle according to claim 1. 
Glugla teaches comprising: the controller further configured to generate the instantaneous operating conditions to include: vehicle environment and location data that incorporates geographic location, ambient temperature, humidity, and atmospheric pressure (Para [0028] [0036] [0046]).
 Mentele teaches vehicle data that incorporates vehicle identification number and onboard diagnostic codes and data (Para [0026] and [0054]).

Hess teaches  fuel and battery performance data that includes fuel and battery capacity, and battery chemistry, battery state of health and charge, battery temperature, and low voltage battery status (Col.2 Lines 26-30 and Col.3 Lines 24-28 and Col.16 Lines 47-48).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Glugla, Mentele, and Hess to provide the controller being configured to generate the instantaneous operating conditions to include fuel and battery performance that includes fuel and battery capacity and battery chemistry, battery state of health and charge, battery temperature and low voltage battery status as taught by Glugla, Mentele and Hess , in order to provide increased capabilities for measuring vehicle operating conditions that can affect driving and vehicle performance. 



Conclusion

	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668